     Case: 1:19-cr-00464-JRA Doc #: 98 Filed: 09/16/19 1 of 2. PageID #: 524



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

UNITED STATES OF AMERICA,             )        CASE NO.: 1:19-CR-464-1
                                      )
             Plaintiff,               )
                                      )        JUDGE JOHN R. ADAMS
      vs.                             )
                                      )
BRANDON FLETCHER,                     )        MOTION TO EXCUSE COUNSEL’S
                                      )        PERSONAL APPEARANCE; MOTION
             Defendant.               )        TO APPEAR VIA TELEPHONE


      NOW COMES Michael J. Goldberg, Esq. (Ohio Reg. No. 0040839), and hereby

respectfully moves this Honorable Court to enter an Order excusing counsel’s personal

appearance at the Wednesday, September 25, 2019, 9:30 a.m. Status Conference in

this matter, due to counsel’s long-planned overseas vacation from Friday, September

20, 2019 through Thursday, October 3, 2019.

      It is respectfully requested that this Court allow counsel to arrange for alternate

counsel to appear on counsel’s behalf at the September 25, 2019, 9:30 a.m. Status

Conference only. Alternatively, counsel undersigned requests to appear via telephone.

      Upon receiving the Monday, September 16, 2019 email Notice of Hearing (Doc.

96), undersigned’s office informed this Honorable Court’s staff via telephone that

counsel’s computer system was down, and this Motion would be filed as soon as

possible.

      WHEREFORE, due to counsel’s unavailability due to previous travel plans, it is

respectfully requested that this Honorable Court excuse counsel’s personal appearance

at the Wednesday, September 25, 2019, 9:30 a.m. Status Conference.
     Case: 1:19-cr-00464-JRA Doc #: 98 Filed: 09/16/19 2 of 2. PageID #: 525



                                                Respectfully submitted,


                                                /s/ Michael J. Goldberg
                                                Michael J. Goldberg (0040839)
                                                The Goldberg Law Firm, LLC
                                                323 Lakeside Avenue, Suite 450
                                                Cleveland, OH 44113
                                                Tel: 216-696-4514
                                                Fax: 216-781-6242
                                                Email: mjgjd@aol.com
                                                Attorney for Defendant

                             CERTIFICATE OF SERVICE

      I hereby certify that on September 16, 2019, a true and correct copy of the

foregoing was filed electronically.   Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system. Parties may access this filing through

the Court’s system.


                                                /s/ Michael J. Goldberg
                                                Michael J. Goldberg (0040839)
                                                Attorney for Defendant
